      Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 1 of 24



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 JAMES BAGLEY,                §
                              §
      Plaintiff,              §
                              §
 V.                           §
                                                              C.A. NO. 4:19-CV-03755
                              §
                                                               (JURY DEMANDED)
 MONTGOMERY COUNTY SHERIFF’S §
 OFFICE        and MONTGOMERY §
 COUNTY, TEXAS,               §
                              §
      Defendants.             §


                           PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, JAMES BAGLEY, hereby becoming Plaintiff in the above-entitled and

numbered cause, by and through its undersigned counsel, hereby respectfully files this Original

Complaint, complaining of Defendants, MONTGOMERY COUNTY SHERIFF’S OFFICE and

MONTGOMERY COUNTY, TEXAS (hereinafter collectively referred to as “Defendants”), and

for causes of action, would hereby respectfully show unto this Honorable Court as follows:

                       NATURE OF ACTION AND STATEMENT OF CLAIMS

       1.      Plaintiff brings this civil action for damages against Defendants, Montgomery

County Sheriff’s Office and Montgomery County, Texas, for their wrongful conduct which

violated Plaintiff’s Constitutional rights resulting in injury and damages to Plaintiff. Plaintiff

brings this action pursuant to, inter alia, 42 U.S.C. § 1983, which provides an express cause of

action and redress for every person within the jurisdiction of the United States, and the States

therein, that has been deprived of, or suffered a violation of, any rights, privileges, and/or

immunities secured by the Constitution and laws of the United States, and the States therein, under

color of state law.
      Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 2 of 24



         2.      Specifically, Plaintiff alleges that the wrongful detainment and/or arrest,

mistreatment during detainment and/or arrest, and/or excessive, improper, and unnecessary

punishment committed against Plaintiff violated rights guaranteed to Plaintiff by, inter alia, the

Fourth, Sixth, Eighth, and/or Fourteenth Amendments of the United States Constitution and gives

rise to various state law claims for the negligent and/or intentional acts of Defendants, including

as set forth more fully below.

         3.      As a result of the above acts, omissions, and violations, Plaintiff seeks

compensatory and punitive damages, together with reasonable attorneys’ fees, including expert

fees, including as authorized by 42 U.S.C. § 1988.

                                            PARTIES

         4.      Plaintiff, JAMES BAGLEY, is an individual residing in Montgomery County,

Texas.

         5.      Defendant, MONTGOMERY COUNTY SHERIFF’S OFFICE (“MCSO”), is a

Texas municipality located in Montgomery County, Texas and a necessary and proper party to this

suit, including pursuant to Section 37.006 of the TEXAS CIVIL PRACTICE AND REMEDIES CODE.

Defendant MCSO may be served with process herein by serving Montgomery County Judge,

Honorable Mark J. Keough, at Alan B. Sadler Commissioners’ Court Building, 501 North

Thompson, Fourth Floor, Suite 401, Conroe, Texas 77301, or wherever he may be found. A

citation and summons, and service thereof, are hereby respectfully requested contemporaneously

herewith.

         6.      Defendant, MONTGOMERY COUNTY, TEXAS (“MCTX”), is a Texas

municipality located in Montgomery County, Texas and a necessary and proper party to this suit,

including pursuant to Section 37.006 of the TEXAS CIVIL PRACTICE           AND   REMEDIES CODE.

Defendant MCTX may be served with process herein by serving Montgomery County Judge,

 [PLAINTIFF’S ORIGINAL COMPLAINT]                                                   P a g e 2 | 24
                                                                                 Case No.: 4:19-CV-03755
      Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 3 of 24



Honorable Mark J. Keough, at Alan B. Sadler Commissioners’ Court Building, 501 North

Thompson, Fourth Floor, Suite 401, Conroe, Texas 77301, or wherever he may be found. A

citation and summons, and service thereof, are hereby respectfully requested contemporaneously

herewith.

                                        JURISDICTION AND VENUE

        7.       This action arises under the Laws of the United States, 42 fU.S.C. § 1981, et seq.,

including 42 U.S.C. §§ 1983 and 1988. This Court has subject matter jurisdiction over this case,

including pursuant to 28 U.S.C. §§ 1331 and 1343(a). This Court has jurisdiction over the

controversy, including because the damages are within the jurisdictional limits of this Court.

        8.       This Court has personal jurisdiction over Defendants, including pursuant to 42

U.S.C. §§ 1981 and 1983, including because Defendants are municipalities located and existing

in, and established under the laws and Constitution of, the State of Texas.

        9.       Venue is proper in this District, including pursuant to 28 U.S.C. § 1391, including

because all parties are residents of this District; all Defendants are subject to personal jurisdiction

in the State of Texas and this District; and all, or a substantial part, of the events and/or omissions

giving rise to Plaintiff’s claims occurred in this District.

                                        MISNOMER / ALTER EGO

        10.      In the event any parties are misnamed or are not included herein, it is Plaintiff’s

contention that such was a “misidentification,” “misnomer,” and/or such parties are/were “alter

egos” of parties named herein.

        11.      Further, to the extent that any of the above-named Defendant is conducting business

pursuant to a trade name or assumed name, then suit is brought against them pursuant to Rule 17

of the FEDERAL RULES           OF   CIVIL PROCEDURE and Rule 28 of the TEXAS RULES              OF   CIVIL

PROCEDURE, and Plaintiff hereby respectfully demands that, upon answering this suit, that they

 [PLAINTIFF’S ORIGINAL COMPLAINT]                                                       P a g e 3 | 24
                                                                                     Case No.: 4:19-CV-03755
      Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 4 of 24



answer in their correct legal name and assumed name.

                                       STATEMENT OF FACTS

        12.      Plaintiff hereby respectfully refers to, and incorporates, the facts and allegations

explained and stated hereinabove as if fully set forth herein.

        13.      On or about September 15, 2017, Plaintiff was arrested on suspicion of driving

while intoxicated in Montgomery County, Texas. Plaintiff was then placed in Montgomery County

jail, under the care of Defendants. Plaintiff was held in jail for nearly a week until he was released

due to medical issues caused by Defendants.

        14.      Indeed, while housed in jail, Defendants failed to properly provide Plaintiff with

his required, prescribed epilepsy medication, including failing to provide Plaintiff with the proper

amounts of his prescription medication and/or failed to provide Plaintiff with his medication at all.

        15.      Also, while Plaintiff was in jail, in addition to Defendants’ blatant failure to

properly care for those within their custody, Defendants refused to heed the advice of Plaintiff’s

wife and doctors regarding Plaintiff’s condition and the requirement for his medications. Over the

course of Plaintiff’s incarceration, Plaintiff’s wife would communicate with Plaintiff regarding

Plaintiff’s need for his medications and Defendants’ lack of providing same. Plaintiff spoke with

his wife over the five (5) days prior to her first arrival at the jail. Plaintiff’s wife came to visit

Plaintiff, inter alia, to bring Plaintiff’s medications which were in the bottles as prescribed by

Plaintiff’s doctors and filled by Plaintiff’s pharmacists. In fact, Defendants specifically called the

pharmacy at which Plaintiff filled his medication, yet, even after speaking to the pharmacist,

Defendants still refused to provide the correct medications and amounts to Plaintiff.

        16.      Once realizing Defendants were refusing to properly treat Plaintiff, Plaintiff’s wife

began going every night in an attempt to speak with a nurse about the amounts of each medication

Plaintiff was taking at the time for the seizure, and the fact that Defendants were not providing a

 [PLAINTIFF’S ORIGINAL COMPLAINT]                                                      P a g e 4 | 24
                                                                                    Case No.: 4:19-CV-03755
       Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 5 of 24



sufficient amount to control Plaintiff’s condition. After speaking to a nurse, the nurse wrote down

the information and stated Defendants would take care of the issue regarding the medications.

Specifically, Plaintiff’s wife would continually bring the bottles with Plaintiff’s medications, and

she specifically saw Defendants writing down the medications and dosage level. However,

Defendants never actually gave Plaintiff his correct medications and/or the correct amounts, which

lead to major complications, including as noted herein.

         17.     Plaintiff’s wife, thinking the issue was resolved, was then waiting for Plaintiff, her

husband, to be released by Defendants. While Plaintiff was, eventually, release, it was,

unfortunately, solely because Plaintiff had suffered a major, serious seizure and had to be released

so that Plaintiff could be transported to the hospital. Moreover, when Plaintiff’s wife went to visit

that night, she was never notified of Plaintiff’s condition until after she had sat for hours waiting

at the jail.

         18.     At the same time, while in jail, Plaintiff would also attempt to make the issue clear

to Defendants, including by regularly requesting to speak with the in-house doctor at the jail and

explain Plaintiff’s situation. Specifically, epilepsy medication can be highly specialized, and the

amounts and types of medications are very commonly required to be specifically tailored to an

individual, often only after long periods of trial and error with slight adjustments until the person’s

condition is determined to be controlled. This is, inter alia, what Plaintiff attempted to explain to

Defendants, while Plaintiff continually requested his specific medications and amounts. Plaintiff

even impressed upon Defendants the severity of Plaintiff’s disorder and condition, including

because, as Plaintiff noted to Defendants, Plaintiff could suffer serious effects, such as seizures or

even death from his condition. Indeed, Plaintiff could suffer seizures for hours if he was not able,

or permitted, to his proper medication treatment regimen. However, again, despite Plaintiff’s

continued pleading and explanation to Defendants, Defendants continued to refuse to give Plaintiff

 [PLAINTIFF’S ORIGINAL COMPLAINT]                                                       P a g e 5 | 24
                                                                                     Case No.: 4:19-CV-03755
      Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 6 of 24



his proper medications and/or the amounts thereof.

        19.      As a result of Defendants’ failure and refusal to provide Plaintiff his proper

medications, Plaintiff suffered a partial seizure on or about September 21, 2017. However,

Defendants continued to refuse to properly treat Plaintiff. Thus, the very next day, September 22,

2017, Plaintiff suffered a massive seizure, which required Plaintiff be forcefully released from

Defendants’ custody and taken to the hospital. While at the hospital, Plaintiff was required to be

placed into coma in order to prevent further brain damage until his condition was stable. Because

of this, Plaintiff was unable to give a proper medical history and inform the hospital staff the

precise medications and amounts he was taking. This resulted in further issues, such as Plaintiff

having multiple smaller seizures while the hospital staff attempted to control Plaintiff’s condition

and make the medication determinations. This included constant monitoring of Plaintiff’s blood to

determine what types and amount of medication were in his blood once his condition was

stabilized.

        20.      Plaintiff remained in the hospital, almost entirely unable to do anything for himself,

for three (3) days. Plaintiff was finally determined fit to leave from the hospital on September 24,

2017. However, the effects of the massive seizures resulted in Plaintiff being essentially bedridden

and with severe, debilitating mental trauma, rendering Plaintiff entirely disabled and of unsound

mind for the next week. Plaintiff was only able to regain full cognitive function in the early days

of October of 2017 sufficient to be aware of what had transpired.

        21.      However, Plaintiff’s troubles were not over. A very serious and important

complication that sufferers of epilepsy face is that a single seizure results in an exponentially

higher chance of future seizures. Moreover, the more severe any single seizure is (either intensity




 [PLAINTIFF’S ORIGINAL COMPLAINT]                                                       P a g e 6 | 24
                                                                                     Case No.: 4:19-CV-03755
      Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 7 of 24



or length), the higher the change of more severe future seizures exists.1 That is precisely what

occurred. In fact, since Plaintiff’s eventual recovery in early October of 2017 from Defendants’

failure to properly treat Plaintiff, Plaintiff has suffered numerous additional seizures in varying

degrees. This is a stark contrast to Plaintiff’s prior history of seizures which, until the seizures

Plaintiff had while in custody of Defendants, was almost non-existent. However, since then,

Plaintiff has been hospitalized due to seizures on multiple other occasions, including in early

November of 2017 (a mere two (2) months after his recovery) and approximately two (2) months

later in late January of 2018.

        22.     None of the above seizures would have occurred, and Plaintiff would have been

entirely disabled for over two (2) weeks until October of 2017, had Defendants simply listened to

Plaintiff, Plaintiff’s wife, and/or the pharmacist whom all informed Defendants that Plaintiff

required a specific, individualized regimen of medications to treat his condition. However, because

Defendants failed to follow this advice and improperly treated Plaintiff, Plaintiff now suffers

debilitating seizures and increased risk of death that simply increases each day and with each

seizure Plaintiff has.

                   COUNT NO. 1 – CAUSE OF ACTION UNDER 42 U.S.C. § 1983

        23.     Plaintiff hereby respectfully refers to, and incorporates, the facts and allegations

explained and stated hereinabove as if fully set forth herein.

        24.     In addition to, and in the alternative, without waiving any procedural, contractual,

statutory, or common-law right Plaintiff may otherwise have against Defendants’ harmful conduct,

without waiving any of the other causes of action herein, and incorporating all other allegations



1
  Notably, in view of the life-threatening nature of Plaintiff’s condition, just early this month, a
new law went into effect which seeks to provide Texas schools with tools necessary to prevent
issues precisely like what Plaintiff suffered because of Defendants. See H.B. No. 684 at
https://capitol.texas.gov/tlodocs/86R/billtext/pdf/HB00684I.pdf#navpanes=0.
 [PLAINTIFF’S ORIGINAL COMPLAINT]                                                     P a g e 7 | 24
                                                                                  Case No.: 4:19-CV-03755
      Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 8 of 24



herein to the extent they are not inconsistent with the cause of action pled here, Defendants are

liable to Plaintiff for violating Plaintiff’s well-known constitutional rights. Plaintiff had well-

known constitutional rights not to be arrested and charged without probable cause, as well as well-

known constitutional rights not be improperly detained, refused his valid, life-saving medical

treatments, and to be free from cruel and unusual punishment (including as expressly prohibited

under Amendment VIII of the United States Constitution).

        25.      Defendants knew or had reason to know that they were engaged in unlawful and

unconstitutional behavior, including in view of the information given to them by Plaintiff,

Plaintiff’s wife, and Plaintiff’s pharmacist. Despite this knowledge, Defendants permitted the

public, generally, and Plaintiff, in particular, to be exposed to the deprivation of his constitutional

rights by Defendants’ doctors who placed Plaintiff’s life at risk based on their intentionally

ignoring of Plaintiff’s proper medical regimen. Rather than follow the specific instructions given

to them by those familiar with Plaintiff’s medical condition and treatment – which, as noted, can

be highly specialized and individualized to a patient due to the nature of the disorder, Defendants

chose to ignore that information and proceed under its own methodology and procedures, knowing

that doing so could result in Plaintiff not receiving corrective treatment and suffering life-

threatening seizures. Including when executed, these policies, customs, or practices of Defendants

are entirely representative of Defendants’ official policy regarding the treatment of those

incarcerated under Defendants’ custody who suffer from life-threatening disorders or diseases,

such as Plaintiff.

        26.      These deprivations of Plaintiff’s constitutional rights were the direct consequence

of policies, customs, or practices, as applied by Defendants, or to which those Defendants were

deliberately indifferent, and/or acted with deliberate indifference, including but not limited to:

              a. failure to properly train their staff on policies and procedures to prevent serious

 [PLAINTIFF’S ORIGINAL COMPLAINT]                                                       P a g e 8 | 24
                                                                                     Case No.: 4:19-CV-03755
     Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 9 of 24



                medical conditions of members of the public, such as Plaintiff, from becoming

                worse while in the custody of Defendants;

            b. failure to properly train and/or hire doctors with sufficient experience to prevent

                serious medical conditions of members of the public, such as Plaintiff, from

                becoming worse while in the custody of Defendants;

            c. failure to supervise their staff to ensure that they follow any policies or procedures

                to prevent serious medical conditions of members of the public, such as Plaintiff,

                from becoming worse while in the custody of Defendants;

            d. failure to consult with the medical providers of members of the public, such a

                Plaintiff, which suffer from life-threatening medical conditions while those persons

                are in the custody of Defendants; and

            e. failure to investigate complaints from Plaintiff and/or Plaintiff’s wife regarding the

                lack of proper treatment of Plaintiff while in the custody of Defendants;

            f. failing to provide the proper assistance and/or training to Defendants’ staff with

                which to properly treat Plaintiff;

            g. acting in a manner which compelled Plaintiff to continue being incarcerated under

                unsafe conditions, which could (and did) result in seizures by Plaintiff;

            h. failure to provide necessary and proper procedures;

            i. failing to adequately establish and enforce safety rules and regulations;

            j. failing to provide adequate and proper safety instructions, policies, procedures,

                and/or training to Defendants’ employees;

            k. failing to provide adequate and proper safety instructions, policies, procedures,

                and/or training regarding the proper manner in which to ensure inmates receive

                proper medical treatment;

[PLAINTIFF’S ORIGINAL COMPLAINT]                                                        P a g e 9 | 24
                                                                                     Case No.: 4:19-CV-03755
     Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 10 of 24



              l. failing to enforce proper policies, rules and/or procedures to ensure inmates receive

                 proper medical treatment;

              m. failing to provide, follow, and enforce rules and regulations for the safety of inmates,

                 including Plaintiff;

              n. failing to provide safety instructions, policies, procedures, and/or training to prevent

                 inmates from suffering complications or death from known severe medical

                 conditions;

              o. creating the dangerous condition; and

              p. failing to eliminate unsafe methods and operations.

        27.      Defendants’ policies, customs, or practices, and/or lack thereof, were a direct cause

in fact of the deprivation of civil rights inflicted on Plaintiff, and they were further the proximate

cause of Plaintiff’s injuries and damages, including as discussed more fully below. Further,

Defendants policies, customs, or practices, and/or lack thereof, served as the moving force behind

the constitutional violations at issue herein, and Plaintiff’s injuries and damages resulted from the

execution of such policies, customs, and practices and/or failure to execute. Defendants

deliberately and consciously chose the policies, customs, or practices underlying Plaintiff’s claims,

and/or were deliberately indifferent, and/or acted with deliberate indifference, to Plaintiff’s

constitutional rights.

 COUNT NO. 2 – CAUSE OF ACTION FOR VIOLATIONS OF FOURTH AMENDMENT PROTECTIONS
         AGAINST UNREASONABLE SEIZURE AND INCARCERATION OF PLAINTIFF

        28.      Plaintiff hereby respectfully refers to, and incorporates, the facts and allegations

explained and stated hereinabove as if fully set forth herein.

        29.      In addition to, and in the alternative, without waiving any procedural, contractual,

statutory, or common-law right Plaintiff may otherwise have against Defendants’ harmful conduct,

without waiving any of the other causes of action herein, and incorporating all other allegations
 [PLAINTIFF’S ORIGINAL COMPLAINT]                                                P a g e 10 | 24
                                                                                       Case No.: 4:19-CV-03755
     Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 11 of 24



herein to the extent they are not inconsistent with the cause of action pled here, Defendants are

liable to Plaintiff for violating Plaintiff’s right to reasonable medical care guaranteed by the

Fourteenth Amendment to the United States Constitution.

          30.   Defendants’ wrongful arrest, mistreatment of Plaintiff, and failure to properly

render medical treatment, as described herein, as well as Defendants’ policies, customs, and

practices, constitute a violation of Plaintiff’s rights under the Fourth Amendment to the United

States Constitution made applicable to Defendants by the Fourteenth Amendment to the United

States Constitution. Specifically, Defendants’ conduct violated Plaintiff’s rights: (1) to be free

from unreasonable seizure of his person under the Fourth Amendment to the Constitution of the

United States; and (2) to be free from assault and battery by refusal of Plaintiff’s valid, life-saving

medical treatments under the Fourth and Fourteenth Amendments to the Constitution of the United

States.

          31.   Plaintiff hereby respectfully seeks redress, including pursuant to 42 U.S.C. § 1983,

for Defendants’ clear violations of his constitutional rights which directly and proximately caused

the serious, severe, life-threatening, and long-lasting injuries and damages suffered by Plaintiff.

    COUNT NO. 3 – CAUSE OF ACTION FOR VIOLATIONS OF FOURTEENTH AMENDMENT
PROTECTIONS BASED ON THE SPECIAL RELATIONSHIP BETWEEN PLAINTIFF AND DEFENDANTS

          32.   Plaintiff hereby respectfully refers to, and incorporates, the facts and allegations

explained and stated hereinabove as if fully set forth herein.

          33.   In addition to, and in the alternative, without waiving any procedural, contractual,

statutory, or common-law right Plaintiff may otherwise have against Defendants’ harmful conduct,

without waiving any of the other causes of action herein, and incorporating all other allegations

herein to the extent they are not inconsistent with the cause of action pled herein, Defendants are

liable to the Plaintiff for violating his right to be free from cruel and unusual punishment, including

a right protection, including due to the special relationship between Plaintiff and the Defendant
 [PLAINTIFF’S ORIGINAL COMPLAINT]                                                 P a g e 11 | 24
                                                                                     Case No.: 4:19-CV-03755
     Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 12 of 24



created by Plaintiff’s involuntary confinement against his will through the affirmative exercise of

Defendants’ police powers, guaranteed by the Fourteenth Amendment to the United States

Constitution.

        34.      Defendants, including by and through their employees, wholly or substantially

detained, arrested, and confined Plaintiff against his will in Montgomery County jail. That

confinement created a special relationship whereby Defendants owed a constitutional duty to

Plaintiff to protect him from physical harm, including physical harm from Defendants and from

physical harm due to medical complications. However, Defendants, including by and through their

employees, wholly or substantially ignored Plaintiff’s clearly established and life-threatening

medical condition and his obvious serious medical needs and specific, individualized treatment as

a result. Further, Defendants, including by and through their employees, were deliberately

indifferent, and/or acted with deliberate indifference, to Plaintiff’s obvious and severe medical

needs, including as indicated by facts alleged herein, including, but not necessarily limited to,

Defendants’ failure to train its employees and to properly treat Plaintiff, and those other acts

described hereinabove.

        35.      Defendants, including by and through their employees, were clearly aware of

Plaintiff’s serious medical condition, the correct and proper treatment (including the correct and

proper medications and the amounts therefor), and the potential for future harm and/or death

without proper treatment. Defendants were made aware of such at least as a result of Plaintiff’s

actions and speech, as well as by communication with Plaintiff’s wife and Plaintiff’s pharmacist –

all of which directly communicated to Defendants and their employees the severity and importance

thereof. Ultimately, despite this information, Defendants explicitly denied the proper medical care

to Plaintiff and failed to protect him from the known complications from his disorder.

        36.      Defendants, including by and through their employees, were acting under color of

 [PLAINTIFF’S ORIGINAL COMPLAINT]                                                 P a g e 12 | 24
                                                                                 Case No.: 4:19-CV-03755
     Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 13 of 24



State law and according to the official policies, customs, and practices of Montgomery County,

Texas. Defendants’ actions caused Plaintiff to suffer injuries and damages, including but not

necessarily limited to, injuries and damages for violation of Plaintiff’s past and future

constitutional rights, physical pain, medical bills, mental anguish, lost wages, attorneys’ fees, and

costs.

 COUNT NO. 4 – CAUSE OF ACTION FOR VIOLATIONS OF EIGHTH AMENDMENT PROTECTIONS
               OF DUE PROCESS RIGHTS TO REASONABLE MEDICAL CARE

         37.    Plaintiff hereby respectfully refers to, and incorporates, the facts and allegations

explained and stated hereinabove as if fully set forth herein.

         38.    In addition to, and in the alternative, without waiving any procedural, contractual,

statutory, or common-law right Plaintiff may otherwise have against Defendants’ harmful conduct,

without waiving any of the other causes of action herein, and incorporating all other allegations

herein to the extent they are not inconsistent with the cause of action pled herein, Defendants are

liable to the Plaintiff for violating his right to be free from cruel and unusual punishment, including

a right to reasonable medical care and right to not be force to suffer life-threatening complications

from a known medical condition, guaranteed by the Eighth Amendment to the United States

Constitution.

         39.    Defendants, including by and through their employees, wholly or substantially

ignored Plaintiff’s clearly established and life-threatening medical condition and his obvious

serious medical needs and specific, individualized treatment as a result. Further, Defendants,

including by and through their employees, were deliberately indifferent, and/or acted with

deliberate indifference, to Plaintiff’s obvious and severe medical needs, including as indicated by

facts alleged herein, including, but not necessarily limited to, Defendants’ failure to train its

employees and to properly treat Plaintiff, and those other acts described hereinabove.

         40.       Defendants, including by and through their employees, were clearly aware of
 [PLAINTIFF’S ORIGINAL COMPLAINT]                                              P a g e 13 | 24
                                                                                     Case No.: 4:19-CV-03755
     Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 14 of 24



Plaintiff’s serious medical condition, the correct and proper treatment (including the correct and

proper medications and the amounts therefor), and the potential for future harm and/or death

without proper treatment. Defendants were made aware of such at least as a result of Plaintiff’s

actions and speech, as well as by communication with Plaintiff’s wife and Plaintiff’s pharmacist –

all of which directly communicated to Defendants and their employees the severity and importance

thereof. Ultimately, despite this information, Defendants explicitly denied the proper medical care

to Plaintiff and failed to protect him from the known complications from his disorder.

          41.   Defendants, including by and through their employees, were acting under color of

State law and according to the official policies, customs, and practices of Montgomery County,

Texas. Defendants’ actions caused Plaintiff to suffer injuries and damages, including but not

necessarily limited to, injuries and damages for violation of Plaintiff’s past and future

constitutional rights, physical pain, medical bills, mental anguish, lost wages, attorneys’ fees, and

costs.

         COUNT NO. 5 – CAUSE OF ACTION FOR VIOLATIONS OF FOURTEENTH AMENDMENT
            PROTECTIONS OF DUE PROCESS RIGHTS TO REASONABLE MEDICAL CARE

          42.   Plaintiff hereby respectfully refers to, and incorporates, the facts and allegations

explained and stated hereinabove as if fully set forth herein.

          43.   In addition to, and in the alternative, without waiving any procedural, contractual,

statutory, or common-law right Plaintiff may otherwise have against Defendants’ harmful conduct,

without waiving any of the other causes of action herein, and incorporating all other allegations

herein to the extent they are not inconsistent with the cause of action pled here, Defendants are

liable to Plaintiff for violating Plaintiff’s right to reasonable medical care guaranteed by the

Fourteenth Amendment to the United States Constitution.

          44.   Defendants, including by and through their employees, wholly or substantially

ignored Plaintiff’s clearly established and life-threatening medical condition and his obvious
 [PLAINTIFF’S ORIGINAL COMPLAINT]                                               P a g e 14 | 24
                                                                                   Case No.: 4:19-CV-03755
     Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 15 of 24



serious medical needs and specific, individualized treatment as a result. Further, Defendants,

including by and through their employees, were deliberately indifferent, and/or acted with

deliberate indifference, to Plaintiff’s obvious and severe medical needs, including as indicated by

facts alleged herein, including, but not necessarily limited to, Defendants’ failure to train its

employees and to properly treat Plaintiff, and those other acts described hereinabove.

          45.   Defendants, including by and through their employees, were clearly aware of

Plaintiff’s serious medical condition, the correct and proper treatment (including the correct and

proper medications and the amounts therefor), and the potential for future harm and/or death

without proper treatment. Defendants were made aware of such at least as a result of Plaintiff’s

actions and speech, as well as by communication with Plaintiff’s wife and Plaintiff’s pharmacist –

all of which directly communicated to Defendants and their employees the severity and importance

thereof. Ultimately, despite this information, Defendants explicitly denied the proper medical care

to Plaintiff and failed to protect him from the known complications from his disorder.

          46.   Defendants, including by and through their employees, were acting under color of

State law and according to the official policies, customs, and practices of Montgomery County,

Texas. Defendants’ actions caused Plaintiff to suffer injuries and damages, including but not

necessarily limited to, injuries and damages for violation of Plaintiff’s past and future

constitutional rights, physical pain, medical bills, mental anguish, lost wages, attorneys’ fees, and

costs.

         COUNT NO. 6 – CAUSE OF ACTION FOR VIOLATIONS OF FOURTEENTH AMENDMENT
             PROTECTIONS OF RIGHT TO BE FREE FROM STATE-CREATED DANGER

          47.   Plaintiff hereby respectfully refers to, and incorporates, the facts and allegations

explained and stated hereinabove as if fully set forth herein.

          48.   In addition to, and in the alternative, without waiving any procedural, contractual,

statutory, or common-law right Plaintiff may otherwise have against Defendants’ harmful conduct,
 [PLAINTIFF’S ORIGINAL COMPLAINT]                                                P a g e 15 | 24
                                                                                   Case No.: 4:19-CV-03755
     Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 16 of 24



without waiving any of the other causes of action herein, and incorporating all other allegations

herein to the extent they are not inconsistent with the cause of action pled herein, Defendants are

liable to the Plaintiff for violating his right to be free from state-created danger guaranteed by the

Fourteenth Amendment to the United States Constitution.

        49.      Defendants, including by and through their employees, wholly or substantially not

only increased, but almost entirely created, the danger to Plaintiff, including, but not necessarily

limited to, ignoring Plaintiff’s clearly established and life-threatening medical condition and his

obvious serious medical needs and specific, individualized treatment, as well as deliberately failing

to provide the proper medications and amounts thereof to Plaintiff for his medical condition, which

could lead to Plaintiff suffering severe medical problems (such as brain damage) or even death.

Further, Defendants, including by and through their employees, were deliberately indifferent,

and/or acted with deliberate indifference, to Plaintiff’s obvious and severe medical needs,

including as indicated by facts alleged herein, including, but not necessarily limited to,

Defendants’ failure to train its employees and to properly treat Plaintiff, and those other acts

described hereinabove.

        50.      Defendants, including by and through their employees, were clearly aware of

Plaintiff’s serious medical condition, the correct and proper treatment (including the correct and

proper medications and the amounts therefor), and the potential for future harm and/or death

without proper treatment. Defendants were made aware of such at least as a result of Plaintiff’s

actions and speech, as well as by communication with Plaintiff’s wife and Plaintiff’s pharmacist –

all of which directly communicated to Defendants and their employees the severity and importance

thereof. Ultimately, despite this information, Defendants explicitly denied the proper medical care

to Plaintiff and failed to protect him from the known complications from his disorder.

        51.      Defendants, including by and through their employees, were acting under color of

 [PLAINTIFF’S ORIGINAL COMPLAINT]                                                    P a g e 16 | 24
                                                                                    Case No.: 4:19-CV-03755
     Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 17 of 24



State law and according to the official policies, customs, and practices of Montgomery County,

Texas. Defendants’ actions caused Plaintiff to suffer injuries and damages, including but not

necessarily limited to, injuries and damages for violation of Plaintiff’s past and future

constitutional rights, physical pain, medical bills, mental anguish, lost wages, attorneys’ fees, and

costs.

                             COUNT NO. 7 – NEGLIGENCE OF DEFENDANTS

         52.      Plaintiff hereby respectfully refers to, and incorporates, the facts and allegations

explained and stated hereinabove as if fully set forth herein.

         53.      At all times material hereto, Plaintiff was in the custody and control of Defendants,

who incarcerated Plaintiff in Montgomery County jail.

         54.      At all times pertinent herein, including on the dates Plaintiff was injured, Plaintiff

suffered from a serious and life-threatening medical condition of which Defendants were aware.

Despite this knowledge, Defendants failed and refused to provide Plaintiff with proper medical

treatment as medically required by his condition. Such negligent, careless, and/or reckless acts

and/or omissions of Defendants resulting in Plaintiff’s injuries and damages comprised one or

more of those described hereinabove, including, but not necessarily limited to:

               a. failure to properly train their staff on policies and procedures to prevent serious

                  medical conditions of members of the public, such as Plaintiff, from becoming

                  worse while in the custody of Defendants;

               b. failure to properly train and/or hire doctors with sufficient experience to prevent

                  serious medical conditions of members of the public, such as Plaintiff, from

                  becoming worse while in the custody of Defendants;

               c. failure to supervise their staff to ensure that they follow any policies or procedures

                  to prevent serious medical conditions of members of the public, such as Plaintiff,

 [PLAINTIFF’S ORIGINAL COMPLAINT]                                                      P a g e 17 | 24
                                                                                      Case No.: 4:19-CV-03755
    Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 18 of 24



                from becoming worse while in the custody of Defendants;

            d. failure to consult with the medical providers of members of the public, such a

                Plaintiff, which suffer from life-threatening medical conditions while those persons

                are in the custody of Defendants; and

            e. failure to investigate complaints from Plaintiff and/or Plaintiff’s wife regarding the

                lack of proper treatment of Plaintiff while in the custody of Defendants;

            f. failing to provide the proper assistance and/or training to Defendants’ staff with

                which to properly treat Plaintiff;

            g. acting in a manner which compelled Plaintiff to continue being incarcerated under

                unsafe conditions, which could (and did) result in seizures by Plaintiff;

            h. failure to provide necessary and proper procedures;

            i. failing to adequately establish and enforce safety rules and regulations;

            j. failing to provide adequate and proper safety instructions, policies, procedures,

                and/or training to Defendants’ employees;

            k. failing to provide adequate and proper safety instructions, policies, procedures,

                and/or training regarding the proper manner in which to ensure inmates receive

                proper medical treatment;

            l. failing to enforce proper policies, rules and/or procedures to ensure inmates receive

                proper medical treatment;

            m. failing to provide, follow, and enforce rules and regulations for the safety of inmates,

                including Plaintiff;

            n. failing to provide safety instructions, policies, procedures, and/or training to prevent

                inmates from suffering complications or death from known severe medical

                conditions;

[PLAINTIFF’S ORIGINAL COMPLAINT]                                                      P a g e 18 | 24
                                                                                     Case No.: 4:19-CV-03755
     Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 19 of 24



              o. creating the dangerous condition; and

              p. failing to eliminate unsafe methods and operations.

        55.      Each and all of the above and foregoing acts, both of omission and commission,

singularly or in combination with others, constituted the negligence of Defendant which directly

and proximately caused and resulted in the occurrence made the basis of this lawsuit, which

resulted in the injuries and damages suffered by Plaintiff pled herein.

              COUNT NO. 8 – NEGLIGENCE OF DEFENDANTS VIA RES IPSA LOQUITOR

        56.      Plaintiff hereby respectfully refers to, and incorporates, the facts and allegations

explained and stated hereinabove as if fully set forth herein.

        57.      Including as set forth above, the stated acts and/or omissions of Defendants show

that (1) this incident is such that it would not ordinarily occur in the absence of negligence; and

(2) the circumstances surrounding the incident, and Plaintiff’s injuries and damages, are shown to

have been under the control of Defendants.

        58.      In view of the foregoing, Plaintiff hereby pleads the doctrine of res ipsa loquitor,

including as to Defendants’ negligent acts and/or omissions above.

            COUNT NO. 9 – NEGLIGENCE OF DEFENDANTS VIA RESPONDEAT SUPERIOR

        59.      Plaintiff hereby respectfully refers to, and incorporates, the facts and allegations

explained and stated hereinabove as if fully set forth herein.

        60.      Defendants are vicariously liable for the conduct of their agents, servants,

employees, representatives, and vice-principals acting in the course and scope of their

employment, for the furtherance of Defendants’ business, and/or with Defendants’ authority and

permission, including pursuant to Defendants’ policies, procedures, and/or customs.

        61.      At the time of the incident in question, and immediately prior thereto, Defendants’

agents, servants, employees, representatives, and vice-principals performed and/or failed to

 [PLAINTIFF’S ORIGINAL COMPLAINT]                                                   P a g e 19 | 24
                                                                                   Case No.: 4:19-CV-03755
     Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 20 of 24



perform the acts and/or omissions contained in this pleading.

        62.      At the time of the incident in question, and immediately prior thereto, Defendants’

agents, servants, employees, representatives, and vice-principals, including those who were in any

way connected with the occurrence, were acting within the course and scope of their employment

for Defendants, including pursuant to Defendants’ policies, procedures, and/or customs.

        63.      At the time of the incident in question and immediately prior thereto, Defendant’s

agents, servants, employees, representatives, and vice-principals were engaged in the furtherance

of their office or employment and/or Defendants’ business, including pursuant to Defendants’

policies, procedures, and/or customs.

        64.      At the time of the incident in question and immediately prior thereto, Defendants’

agents, servants, employees, representatives, and vice-principals were engaged in accomplishing

a task for which the Defendants’ agents, servants, employees, representatives, and vice-principals

were employed, including pursuant to Defendants’ policies, procedures, and/or customs.

        65.      In the above connections, the agents, servants, employees, representatives, and

vice-principals were acting within the course and scope of their authority, and with the knowledge

of Defendants, including pursuant to Defendants’ policies, procedures, and/or customs.

        66.      Defendants had assented to the dangerous conduct of their agents, servants,

employees, representatives, and vice-principals, including pursuant to Defendants’ policies,

procedures, and/or customs, and/or have ratified all of their activities relative to the injuries and

damages of Plaintiff.

        67.      Plaintiff invokes the doctrine of respondeat superior against Defendants.

Defendants are vicariously liable for the negligence of Defendants’ agents, servants, employees,

representatives, and vice-principals.



 [PLAINTIFF’S ORIGINAL COMPLAINT]                                                   P a g e 20 | 24
                                                                                   Case No.: 4:19-CV-03755
     Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 21 of 24



                                      RESERVATION OF RIGHTS

        68.      Plaintiff hereby respectfully refers to, and incorporates, the facts and allegations

explained and stated hereinabove as if fully set forth herein.

        69.      Plaintiff specifically reserves the right to bring additional causes of action against

Defendant and to amend this Petition as necessary.

                                         ACTUAL DAMAGES

        70.      Plaintiff hereby respectfully refers to, and incorporates, the facts and allegations

explained and stated hereinabove as if fully set forth herein.

        71.      Including as set forth hereinabove, as a proximate result of the acts and/or omissions

of Defendants, together and/or separately, including by and through their employees, Plaintiff was

injured. Further, to the extent, if any, that Plaintiff suffered from any pre-existing and/or prior

condition, if any, such acts and/or omissions, at a minimum, resulted in aggravation and/or

worsening of such condition to the point that it became symptomatic or more symptomatic than it

was prior. The acts and/or omissions of Defendants, together and/or separately, including by and

through their employees, has proximately caused Plaintiff to suffer the following elements of

damages in the past and Plaintiff will, in all reasonable probability, continue to suffer such elements

of damage in the future, including, but not necessarily limited to:

              a. physical pain;

              b. medical bills and expenses;

              c. mental anguish;

              d. physical impairment,

              e. mental impairment;

              f. disfigurement;

              g. lost wages and wage earning capacity;

 [PLAINTIFF’S ORIGINAL COMPLAINT]                                                     P a g e 21 | 24
                                                                                     Case No.: 4:19-CV-03755
     Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 22 of 24



              h. attorneys’ fees; and

              i. court costs.

        72.      Plaintiff has suffered injuries and damages from Defendants’ wrongful conduct

described herein. As discussed herein in this Complaint, Plaintiff has suffered not only easily

quantifiable economic damages, but also other forms of damages such as mental anguish and pain

and suffering and will likely continue to suffer these damages in the future, for which Defendants

are jointly and severally liable.

        73.      Both the CONSTITUTION     OF THE   UNITED STATES and the CONSTITUTION            OF THE

STATE OF TEXAS provide Plaintiff with the inalienable, fundamental right to have Plaintiff’s case

heard and decided by a jury of Plaintiff’s peers at trial. In accordance with these fundamental

rights, it will ultimately be the responsibility and province of a jury of Plaintiff’s peers to decide

the economic value of the damages Plaintiff suffered as a result of Defendants’ wrongful actions

and omissions described hereinabove which form the basis of this lawsuit. However, as Plaintiff

is required by law to state the maximum amount of damages that Plaintiff is seeking, Plaintiff

believes that, when the totality of Plaintiff’s damages are considered, along with the wrongful

nature of Defendants’ conduct, it is possible that a jury may ultimately decide that Plaintiff’s

damages exceed two hundred thousand dollars but are less than one million dollars. Plaintiff

therefore sues for monetary relief between $200,000 and $1,000,000, to be determined by the jury

in its sole discretion.

                                        EXEMPLARY DAMAGES

        74.      Plaintiff hereby respectfully refers to, and incorporates, the facts and allegations

explained and stated hereinabove as if fully set forth herein.

        75.      The harm and damages suffered by Plaintiff resulted from a specific intent by

Defendants to cause substantial injury to him. Plaintiff is entitled to exemplary damages for

 [PLAINTIFF’S ORIGINAL COMPLAINT]                                                    P a g e 22 | 24
                                                                                    Case No.: 4:19-CV-03755
     Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 23 of 24



Defendants’ intentional violations, under color of state law, of Plaintiff’s constitutional rights

guaranteed by the Fourth, Eighth, and Fourteenth Amendments to the United States Constitution.

        76.      The acts and/or omissions on the part of the Defendants, including by and through

their employees, including as set forth above, were more than mere momentary thoughtlessness,

inadvertence, or error of judgment. Such acts and/or omissions constituted such an entire want of

care as to establish that they were the result of actual conscious indifference to the rights, welfare, or

safety of the persons affected by them in the future, namely Plaintiff.

        77.      Such intentional harmful conduct resulted in the injuries and damages of Plaintiff set

forth herein, and it is on the basis of such that Plaintiff hereby respectfully seeks an award of

exemplary damages in excess of the minimum jurisdictional limits of this Honorable Court.

                                          ATTORNEYS’ FEES

        78.      Plaintiff hereby respectfully refers to, and incorporates, the facts and allegations

explained and stated hereinabove as if fully set forth herein.

        79.      As a result of the Defendants’ actions and/or omissions described herein, Plaintiff

had to retain a licensed attorney to protect his rights. Plaintiff will also expend costs and possibly

expert witness fees. Therefore, pursuant to 42 U.S.C. § 1988, Plaintiff hereby respectfully requests

this Honorable Court award Plaintiff any and all costs, reasonable attorneys’ fees (through trial

and all appeals), and expert witness fees incurred by Plaintiff in furtherance of this litigation.

                                            JURY DEMAND

        80.      Plaintiff hereby respectfully demands a jury trial on all issues which may be tried

to a jury.

                                         PRAYER FOR RELIEF

        WHEREFORE PREMISES CONSIDERED, Plaintiff hereby respectfully requests that

Defendants be cited to appear and answer, and that, upon final trial, this Honorable Court enter

 [PLAINTIFF’S ORIGINAL COMPLAINT]                                                       P a g e 23 | 24
                                                                                       Case No.: 4:19-CV-03755
      Case 4:19-cv-03755 Document 1 Filed on 09/30/19 in TXSD Page 24 of 24



judgment in favor of Plaintiff and against Defendants, jointly and severally for, and grant Plaintiff

relief:

             a. actual damages in an amount to be determined by the jury;

             b. exemplary damages in an amount to be determined by the jury;

             c. reasonable and necessary attorneys’ fees, costs, and expert witness fees available

                 under law;

             d. pre-judgment interest at the maximum amount allowed by law;

             e. post-judgment interest at the maximum amount allowed by law; and

             f. any and all such other and further relief, whether legal or equitable, general or

                 specific, to which Plaintiff may be shown to be justly entitled.



 Dated: September 30, 2019                          Respectfully submitted,

                                                    THE NIELSEN LAW FIRM, P.C.

                                             BY: /s/ Eric D. Nielsen
                                                 Eric D. Nielsen (Lead Counsel)
                                                    Texas Bar No. 15021625
                                                    SDTX Bar No. 806
                                                    eric@nielsentriallaw.com
                                                 Shea N. Palavan
                                                    Texas Bar No. 24083616
                                                    SDTX Bar No. 1692329
                                                    shea@nielsentriallaw.com
                                                 9800 Northwest Freeway, Suite 314
                                                 Houston, Texas 77092
                                                 T: (713) 524-4800
                                                 F: (888) 587-9443
                                                 service@nielsentriallaw.com

                                                    Attorneys for Plaintiff,
                                                    James Bagley




 [PLAINTIFF’S ORIGINAL COMPLAINT]                                                    P a g e 24 | 24
                                                                                    Case No.: 4:19-CV-03755
